Order, Supreme Court, New York County, entered on May 5, 1972, granting, in part, petitioner’s application to stay arbitration as to certain items (referred to as “Quotes”), unanimously modified, on the law, to the extent of denying such motion as to Quotes 3455 and 2651. Except as so modified, said order is affirmed, without costs and without disbursements. Both of these items clearly fall within the ambit of the contractual provision for arbitration. The disputed issues raised regarding the validity of a reciept and whether or not an effective limitation has been imposed on an ordered “extra” relate to the merits of the controversy and are for the arbitrators alone to determine. Concur — Stevens, P. J., Murphy, Lane, Steuer and Tilzer, JJ.